department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no legend taxpayer aw cee cece ceceseneeseeseereenseneeenneeres taxpayer bou ccceccccceeessccesseeesecesecsesseeeeseeseeseaseneees dec -2 tp ra-ti dear this is in response to a letter dated date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a’s spouse taxpayer b maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code the code with company m in on the advice of company m taxpayer b converted ira x into roth_ira y with company m the amount rolled over from ira x to ira y was sum n taxpayers a and b jointly and timely filed their calendar_year federal_income_tax return with extensions with respect to calendar_year taxpayer a’s and taxpayer b’s modified_adjusted_gross_income exceeded the limit found in sec_408a taxpayers a and b believed that they were eligible for the conversion to a roth_ira since their tax_return_preparer did not inform them otherwise also their return recognized as taxable_income one-fourth of sum n because the conversion amount is being recognized over four years taxpayers a and b were unaware that they were ineligible for the roth ra conversion until -2- preparing their income_tax return in year and therefore taxpayer b missed the deadlines provided in announcement lr b date and announcement lr b date which would have allowed taxpayer b to recharacterize the failed roth conversion until date in the year taxpayers a and b were informed by their tax_return_preparer that taxpayer b was ineligible for the roth conversion due to the dollar_figure limitation in code sec_408a this request for sec_301 relief was submitted prior to the service’s discovering taxpayer b’s ineligibility to convert her traditional_ira into a roth_ira and prior to discovering that the recharacterization back to a traditional_ira was not made within the time limits found in the above announcements based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer b is granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth_ira y back to a traditional_ira with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations’ provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the it regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira -3- to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira -4 announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer b was not eligible to convert her traditional_ira to a roth_ira since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income exceeded dollar_figure taxpayers a and b timely filed their joint federal_income_tax return with extensions thus they were eligible for relief under announcements and however they missed the deadlines provided under these announcements because they were unaware that they were ineligible for the roth_ira_conversion until the year therefore it is necessary to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayers a and b were ineligible for the roth_ira_conversion their tax_return_preparer did not inform them of their ineligibility until the year when taxpayer a’s and taxpayer b’s calendar_year return was being prepared at this time the tax_return_preparer discovered the previous year’s mistake in recognizing one-fourth of sum n as taxable_income on the return upon realizing the mistake taxpayers a and b requested relief from the service before the service discovered the failure to make a timely election to recharactenize ira y back to a traditional_ira pursuant to announcements and the calendar taxable_year is not closed by the statute_of_limitations thus taxpayers a and b satisfy the requirements of clauses i iii and v of sec_301_9100-3 of the regulations accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer b recharacterize ra y back to a traditional_ira is granted a period not to exceed six months from the date of this letter to this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concems regarding this ruling please contact at employee_plans technical group tax_exempt_and_government_entities_division ce enclosures deleted copy of letter notice
